           Case 1:20-cv-06610-AT Document 9 Filed 08/25/20 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
MARK BLYTHE, on behalf of himself and all others                   DOC #: _________________
similarly situated,                                                DATE FILED: 8/25/2020

                              Plaintiff,

               -against-                                                 20 Civ. 6610 (AT)

Morgan Stanley Smith Barney, LLC,                                             ORDER

                        Defendant.
ANALISA TORRES, District Judge:

        Plaintiff brings this action against Morgan Stanley Smith Barney, LLC, invoking subject
matter jurisdiction by reason of diversity of citizenship, 28 U.S.C. § 1332. If Morgan Stanley
Smith Barney, LLC is, indeed, a limited liability company, as its name would imply, then the
complaint must allege the citizenship of natural persons who are members of the limited liability
company and the place of incorporation and principal place of business of any corporate entities
who are members of the limited liability company.
         It is ORDERED that by September 1, 2020, Plaintiff shall amend his pleading to allege
the citizenship of each constituent person or entity. See Handelsman v. Bedford Vill. Assocs. Ltd.
P’ship, 213 F.3d 48, 51–52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th
Cir. 1998)); Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of
diversity jurisdiction, a limited liability company has the citizenship of each of its members.”).
If Plaintiff fails to amend by the foregoing date to truthfully allege complete diversity based
upon the citizenship of each constituent person or entity of the LLC, then the complaint will be
dismissed for lack of subject matter jurisdiction.

       SO ORDERED.

Dated: August 25, 2020
       New York, New York
